internal_revenue_service number release date index number ------------------------------------------------------------- -------------------- -------------------------------------- --------------------------- in re ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-148728-09 date april legend legend decedent daughter daughter son granddaughter granddaughter grandson grandson personal representative trust date accountant date date v w x y z --------------------------------------------------- --------------------------- ---------------------------- ------------------- -------------------- -------------------- ---------------------- --------------------- ---------------------------- --------------------------------------- ---------------------- ------------------------- ------------------ --------------------------- --------- --------- ------------- ----------- ------------- dear ------------------- this letter responds to your authorized representative’s letter of date requesting rulings on the allocation of generation-skipping_transfer gst_exemption facts plr-148728-09 the facts and representations submitted are summarized as follows decedent died testate on date survived by daughter daughter son and their descendants son is the father of grandson grandson daughter was the mother of granddaughter and granddaughter daughter died on date article v of decedent’s will provides that the residuary of her estate is to be divided among her three children article v paragraph a provides that two-fifths of decedent’s residuary_estate is to be placed in trust for the benefit of daughter during daughter 1’s lifetime the trustee is to distribute dollar_figurev per year for daughter adjusted for inflation the trustee is also to purchase medical insurance for daughter and pay any uncovered medical_care as the trustee deems feasible the trustee is to pay dollar_figurew to each of daughter 1’s children granddaughter and granddaughter for the cost of their first weddings at daughter 1’s death the remaining trust balance is to be distributed equally to granddaughter and granddaughter if they have reached the age of otherwise the trust assets are to be held in trust for granddaughter and granddaughter and distributed when each attains the age of article v paragraph b provides that two-fifths of the residuary_estate passes to daughter outright article v paragraph c provides that one-fifth is to pass to son outright son executed a qualified_disclaimer within the meaning of sec_2518 with respect to the interest passing to him under decedent’s will and as a result the property passed to trusts for the benefit of grandson and grandson until they attain the age of personal representative of decedent’s estate hired accountant to prepare the form_706 united_states estate and generation-skipping_transfer_tax return for decedent’s estate decedent had not made any gst transfers during her lifetime and had her full gst_exemption available to allocate on form_706 the form_706 was timely filed with an accompanying schedule r the estate received an estate_tax closing letter on date the schedule r correctly reported that decedent had dollar_figurex of unused gst_exemption grandson and grandson were treated as having received two-fifths of the estate as a result of son’s disclaimer and a total of dollar_figurey of decedent’s gst_exemption was allocated to the transfers on schedule r part since grandson and grandson had not attained the age of the transfers were to be to trusts for their benefit the transfers should have been reported on part of schedule r naming the trusts and showing the allocations to those trusts in addition the remaining amount of decedent’s gst_exemption dollar_figurez was shown on line of schedule r as gst_exemption available to allocate to trusts and sec_2032a interests the remaining exemption should have been allocated either affirmatively or automatically to trust for the benefit of daughter and her descendants plr-148728-09 you have requested the following rulings the dollar_figurey of decedent’s unused gst_exemption was effectively allocated to the residuary shares passing for the benefit of grandson and grandson regardless of whether they passed outright or in trust that the balance of decedent’s unused gst_exemption dollar_figurez was effectively allocated to daughter 1’s trust as of the date of d’s death law and analysis sec_2601 of the internal_revenue_code imposes a tax on every generation- skipping transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 in general the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is the excess if any of over the applicable_fraction determined for the trust from which such transfer is made or in the case of a direct_skip the applicable_fraction determined for such transfer sec_2642 provides that the applicable_fraction is a fraction a the numerator of which is the amount of the gst_exemption allocated to the trust under sec_2631 and b the denominator of which is i the value of the property transferred to the trust reduced by ii the sum of i any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and ii any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate under sec_26_2632-1 of the generation-skipping_transfer_tax regulations generally an allocation of gst_exemption to property transferred during the transferor's lifetime is made on form_709 the allocation must clearly identify the trust to which the allocation is being made and plr-148728-09 the amount of gst_exemption allocated to it the allocation should also state the inclusion_ratio of the trust after the allocation under sec_2632 if an individual makes a direct_skip transfer during his or her lifetime any unused portion of such individual's gst_exemption is automatically allocated to the property transferred to the extent necessary to make the inclusion_ratio zero sec_2632 provides that an individual may elect out of this automatic allocation rule with respect to direct skips sec_26_2632-1 provides that if a direct_skip occurs during the transferor's lifetime the transferor's gst_exemption not previously allocated is automatically allocated to the transferred property the transferor may prevent the automatic allocation of gst_exemption by describing on a timely-filed united_states gift and generation-skipping_transfer_tax return form_709 the transfer and the extent to which the automatic allocation is not to apply sec_2632 provides that if any individual makes an indirect_skip during such individual's lifetime any unused portion of such individual's gst_exemption is treated as allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred under sec_2632 the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust as defined in sec_2632 under sec_2632 a gst_trust is a_trust that could have gst potential with respect to the transferor unless the trust satisfies any of the exceptions listed in sec_2632 i - vi sec_2632 provides that an individual may elect to have the automatic allocation rules of sec_2632 not apply to an indirect_skip or any or all transfers made by such individual to a particular trust sec_2632 provides that the election may be made on a timely filed gift_tax_return for the calendar_year for which the election is to become effective sec_26_2632-1 provides that in the case of an indirect_skip made after date to which sec_2642 relating to transfers subject_to the estate_tax_inclusion_period or etip does not apply the transferor's unused gst_exemption is automatically allocated to the property transferred but not in excess of the fair_market_value of the property on the date of the transfer this automatic allocation is effective whether or not a form_709 is filed reporting the transfer and is effective as of the date of the transfer to which it relates an automatic allocation is irrevocable after the due_date of the form_709 for the calendar_year in which the transfer is made sec_26_2632-1 provides that except as otherwise provided the transferor may prevent the automatic allocation of gst_exemption with regard to an indirect_skip by making an election as provided in sec_26_2632-1 the transferor may also prevent the automatic allocation of a gst_exemption with regard to an indirect plr-148728-09 skip by making an affirmative allocation of gst_exemption on a form_709 filed at any time on or before the due_date for timely filing of an amount that is less than but not equal to the value of the property transferred as reported on that return sec_26_2632-1 provides that a transferor may prevent the automatic allocation of gst_exemption elect out with respect to any transfer or transfers constituting an indirect_skip made to a_trust or to one or more separate shares that are treated as separate trusts under sec_26_2654-1 in the case of a transfer treated under sec_2513 as made one-half by the transferor and one-half by the transferor's spouse each spouse shall be treated as a separate transferor who must satisfy separately the requirements of sec_26_2632-1 to elect out with respect to the transfer under sec_26_2632-1 to elect out the transferor must attach a statement to a form_709 that identifies the trust and specifically provides that the transferor is electing out of the automatic allocation of gst_exemption with respect to the described transfer or transfers sec_26_2632-1 provides that an election out does not affect the automatic allocation of gst_exemption to any transfer not covered by the election out statement sec_2642 captioned substantial compliance provides that an allocation of gst_exemption under sec_2632 that demonstrates an intent to have the lowest possible inclusion_ratio with respect to a transfer to a_trust shall be deemed to be an allocation of so much of the transferor's unused gst_exemption as produces the lowest possible inclusion_ratio in determining whether there has been substantial compliance all relevant circumstances shall be taken into account including evidence of intent contained in the trust instrument in this case decedent's gst_exemption amount was properly allocated to the transfers of the shares passing for the benefit of grandson and grandson however the property was not identified and properly recorded on part of schedule r as trusts for the benefit of grandson and grandson the allocation of decedent’s gst_exemption to the transfers to grandson and grandson was sufficient to produce a zero inclusion_ratio for both trusts under these circumstances with respect to decedent's_return the allocation is sufficient to constitute substantial compliance under sec_2642 therefore we conclude that decedent is deemed to have made a timely allocation of decedent's gst_exemption with respect to decedent's transfers to trusts for the benefit of grandson and grandson as a result the trusts for the benefit of grandson and grandson will have an inclusion_ratio of zero assuming the transfers to the trusts are properly valued with respect to the transfers to trust for the benefit of daughter and her descendents the remaining amount of decedent’s gst_exemption was properly reported on line of schedule r but trust was not listed on part of schedule r and plr-148728-09 the remaining exemption was not allocated to trust thus we conclude that under sec_2632 decedent’s remaining gst_exemption was automatically allocated to the transfer to trust for the benefit of daughter and her descendants the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the gst tax rulings in this letter apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner senior counsel branch associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
